MORRIS, Judge.
. Defendant contends that the Superior Court erred in revoking defendant’s probation because of a lack of evidence to support the court’s finding that she willfully violated the conditions of her probation. Moreover, defendant contends that the court should have made a finding with respect to whether the failure to comply with the probation rules was without lawful excuse. We find no merit in defendant’s contention.
Former Chief Justice Parker, speaking for our Supreme Court, carefully reviewed the law with respect to probation revocation and stated that “all that is required in a hearing of this character is that the evidence be such as to reasonably satisfy the judge in the exercise of his sound discretion that the defendant has willfully violated a valid condition of probation or that the defendant has violated without lawful excuse a valid condition upon which the sentence was suspended.” (Emphasis *668supplied.) State v. Hewett, 270 N.C. 348, 353, 154 S.E. 2d 476 (1967) ; State v. Sawyer, 10 N.C. App. 723, 179 S.E. 2d 898 (1971). Here the evidence is plenary that defendant in fact willfully violated the conditions of her probation and the Superior Court so found. State v. Bryant, 11 N.C. App. 208, 180 S.E. 2d 457 (1971).
We have considered defendant’s other contentions and find •them also to be without merit.
No error.
Judges Hedrick and Arnold concur.